Opinion by
Mr. Justice Stewart,
Letters of administration on the estate of Henry Brooks, who died 4th February, 1908, intestate, were issued to three persons chosen by all parties in interest. The condition of the estate was such that it was thought wise to conserve it for a time rather than convert at once and distribute. To this end all the heirs at law and two of the administrators united in an agreement, placing *68John J. Coyle, the third administrator in entire charge of the estate for a period of five years, at an annual salary of $5,000. To this appellant, one of the administrators, was committed the collection of the rents of the real estate. Three accounts of the administration have been filed. When these came before the court for adjudication, 9th December, 19,13, a number of questions were raised, all of which were so considered and adjudged as to meet, if not with the approval, certainly with the acquiescence of the parties interested, except the two which this appeal brings to our notice. The appeal is by George H. Brooks, and is on his own behalf as one of the administrators. He complains, first, that sufficient compensation was not allowed the administrators. The finding of the auditing judge was as follows,— “The duties the accountants performed, qua'administrators, seem to have been very limited, as has been shown, they practically turned over the administration of the estate to Mr. Coyle, except the collection of rents. These were collected by George H. Brooks and he received his commissions thereon. The great bulk of the estate consists of unconverted securities. The care and handling of the property involved in this ownership has already been paid in the annual salary allowed Mr. Coyle......From the fact that most of the assets have not been converted but remain in specie, the auditing judge thinks that compensation for the work and labor done can better be fixed at a lump sum than upon a percentum rate based on the value of the securities converted. After a careful consideration of the supervision required of the accountants as to the action of the manager and the conversion of some of the assets, and that the administration has lasted for six years, he thinks the sum ■ of $3,000 would be a fair compensation.” This finding, upon exceptions filed, was reviewed by the court and was approved. Where this is the case the appellate •court will reverse only where there is manifest error. Fahnestock’s App., 104 Pa. 46; Moore’s Est., 211 Pa. *69338. Our examination of the evidence has satisfied us that the amount allowed the administrators is amply compensatory for the services rendered. One of the administrators, Dr. Charles H. Harvey, was content to waive all commissions; another, John J. Coyle, since he is not here appealing, we assume is satisfied with the yearly salary he receives, and the compensation awarded by the court; the appellant, the other administrator, rendered no service that we can discover, except to collect the rents from the real estate for which he has received his commissions. We see not the slightest reason to disturb the conclusion reached by the court below. The assignment relating to this feature of the case is overruled.
The other complaint is directed to the order of the court which allows a distribution of the securities of the estate in kind to the distributees desiring to so take. We see nothing in the situation of the estate which renders such distribution either impracticable or inequitable. The order was made upon the express desire of five out of the seven parties in interest, and now this appellant alone remains dissatisfied. He has brought nothing to our notice that affords reason to question in any way the justice and equity of the course adopted by the court in this regard. The assignments of error are overruled and the appeal is dismissed.